Citation Nr: 1141511	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  11-06 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appeared for a Travel Board hearing in September 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has preliminarily considered whether the claims file contains all updated records of treatment for the Veteran's PTSD.  As currently constituted, the claims file includes VA outpatient records from the Central Arkansas VA Health Care System (HCS) dated through July 2011, including reports of home visits from a psychologist at various times in 2011.  During his hearing, the Veteran was asked whether he saw a doctor for PTSD, and he responded that he has " a nurse and then I have one that's supposed to come today.  She comes out and talks to me."  He also stated that he had "another one that's after this what you got me here for today."  This testimony reflects that the Veteran had additional home health care visits scheduled, apparently from multiple individuals, at the time of his hearing.  Accordingly, efforts will need to be made to obtain documentation of these visits, and further efforts to obtain any additional records of VA treatment are warranted as well.  38 C.F.R. § 3.159(c) (2011).

Additionally, the Veteran's most recent VA psychiatric examination was conducted in August 2009.  The examination report contains a Global Assessment of Functioning (GAF) score of 63, with no notations suggesting the reexperiencing of the traumatic events leading to PTSD.  Subsequent VA treatment records, however, contain GAF scores primarily of 55, and an April 2010 record indicates that the Veteran was "still with fear and reexperiencing daily."  A July 2011 report also reflects that he "continues to have significant reexperiencing."  Given these findings, as well as the delay necessitated by the development described above, the Board finds that a reexamination of this Veteran would be helpful upon remand.  38 C.F.R. § 3.159(c)(4) (2011); see also VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran must be contacted and requested to provide information as to all recent treatment for his service-connected PTSD, including any home health care treatment.  He must be notified that, for any non-VA providers, a signed release form with full address information is needed.  

2.  Based upon the information received from the Veteran, if any, efforts must be made to obtain records corresponding to recent PTSD treatment, including home health care treatment.  A request must also be made to the Central Arkansas VA HCS for records dated from July 2011 to the present.  All records received pursuant to these requests must be associated with the claims file.  If any search for records proves unsuccessful, documentation to that effect must be added to the claims file.

3.  Then, the Veteran must be afforded a VA psychiatric examination to address the symptoms and severity of his service-connected PTSD.  The examiner must review the claims file in conjunction with the examination and must interview the Veteran during the examination.  All subjective complaints and objective findings must be documented in the examination report.  A multi-axial diagnosis, with a GAF score, must be rendered, and the examiner must explain the significance of this GAF score in terms of occupational and social impairment.  All opinions must be accompanied by a complete rationale in a typewritten report.

4.  Then, the claim must be readjudicated.  If the determination is less than fully favorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



